Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a multilayer antireflective article.
Group II, claim(s) 15-20, drawn to a mobile device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the multilayer antireflective article of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 2017/0307790 A1 (“Bellman”) or alternative in view of U.S. 2015/0309214 A1 (“Schulz”).  Please see the prior art rejections below for how each reference would at least renders obvious claim 1
During a telephone conversation with Atty. Paul Kroon Jr. on 14 June 2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims under Examination
Supplemental Amendment dated 14 June 2022 is entered.  In this Amendment, non-elected claims 1-14 have been cancelled, and newly added claims 21-28 are directed to the elected group.  Claims 15-28 are examined on the merits below.

Claim Objection
Claim 25 is objected to because it recites only the precursor used.  It is suggested that claim 25 be amended to recite the hard coat layer is made from alkoxide.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For all rejections below, the limitation is an element placed “on” another element is interpreted under broadest reasonable interpretation.  In this case, an object located “on” another object is not considered to require direct physical contact between the objects.
Claims 15, 22, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. 2015/0309214 A1.
Considering claim 15, the phrase “mobile device” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Schulz discloses an antireflective material having an optical substrate 10, an etched organic layer 1, an etch stop layer 3, a second etched organic layer 2, and a cover layer 4.  As the etching produces nanostructured depressions in the organic layer, the resulting collection of pores is considered to be a moth eye layer.  As the claim does not specify a requisite hardness needed to be exhibited by the hard coat layer, the etched organic layer 1 (with its etched surface) is considered to be a hard coat layer having moth eye structures.  As shown in Fig. 3F of the reference, etch stop layer 3 does not conform to the contour defined by the pores in the etched organic layer 1.  Furthermore, the second etched organic layer 2 has a refractive index different from that of the cover layer 4 (which can be aluminum oxide, see Schulz ¶ 0013).  As Schulz states that the presence of the cover layer imparts good antireflection effect (id. ¶ 0014), the combination of the second etched organic layer 2 and the cover layer 4 is considered to be an anti-reflective stack.  Schulz anticipates claim 15.

    PNG
    media_image1.png
    289
    325
    media_image1.png
    Greyscale

Considering claim 22, the optical substrate is silicone (id. ¶ 0051), which is a polymeric material.
Considering claim 27, Schulz discloses that the antireflective material exhibits less than 0.5% reflectance in the wavelength range of 400 to 800 nm (id. ¶ 0041).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19, 20, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2017/0307790 A1 (“Bellman”).
Considering claim 15, Bellman discloses a coated substrate comprising a transparent substrate 110 and an optical coating, wherein the coated substrate may be used as a cover in mobile devices such as tablets and smart phones (Bellman abs., ¶ 0002-0005, and 0113).  Bellman is analogous, as it is from the same field of endeavor as that of the instant application (optical coating exhibiting hardness and anti-reflective properties, in particular one used on mobile devices).  Bellman discloses that the optical coating comprises a scratch-resistant layer 150 exhibiting high hardness and a stack of alternating high and low refractive index layers located above the scratch-resistant layer 150, wherein each directly adjacent pair of high and low refractive index layers forms a period, and wherein there may be a plurality of periods contained in the stack (id. e.g. ¶ 0044, 0050, 0066-0068, and Fig. 4).  Given that there is at least one period located above the scratch-resistant layer 150, the limitation of the claimed anti-reflective stack is met.
It is noted that the instant application places no restriction on the periodicity (or lack thereof) of the structures constituting the claimed moth eye layer, and that the instant application only places restriction on dimension of each moth eye structure.  While in the moth eye structures are shown to be an ordered array of homogenous structures in the idealized figures, actual images of the moth eye structure (e.g. Fig. 6B of the instant application) shows that there is no repetition re: either size or placement of the moth eye structures.  Bellman discloses that the upper surface of the scratch-resistant layer 150 exhibits on an upper surface thereof roughness, wherein the roughness may be formed by an etching process and wherein the roughness may be defined by a plurality of light scattering features that have dimensions of about 1-400 nm and angular features (id. ¶ 0059-0061), wherein the size, shape, size distribution, and relative amount of the light scattering features may be controlled for the desired optical effect (id. ¶ 0061-0062).  Given that such features are designed to have dimensions comparable to that of visible light, that such features interact with visible light, that such features could additionally be arranged in an ordered or disorder manner on a surface of the scratch-resistant layer 150, these features are deemed to form a moth eye layer on the scratch-resistant layer.  The specific disclosures in Bellman re: arrangement of the light-scattering features (e.g. the regularly arranged features mentioned in ¶ 0062 of the reference) is considered to anticipate the limitation of a moth eye layer.  Alternatively, the broader teachings found in ¶ 0059-0061 of the reference renders obvious the limitation.
As claim 15 requires only that the non-conformal adhesion layer to be located “on” the moth eye layer (as opposed to requiring at least portions of the non-conformal adhesion layer to be located directly on the moth eye layer), a layer having a surface that does not conform to the roughness on the upper surface of the scratch-resistant layer 150 and is separated from the scratch-resistant layer by an intervening layer is considered to read on the claimed non-conformal layer.  In this regard, a layer such as the first layer 130B (or a second layer 130A) located above but not directly contacting scratch-resistant layer 150 is considered to be a non-conformal layer, and as each of the aforementioned layers contributes to the adhesion between its respective neighboring layers, each of these layers is an adhesion layer.  As there can be additional periods of high and low refractive index layers in the stack above scratch-resistant layer 150, limitation of the anti-reflective stack is also met.  Bellman anticipates or renders obvious claim 15.
Considering claim 19, given the coated substrate is disclosed to exhibit scratch resistance (id. ¶ 0069), and given that the optical coating is also formed of inorganic materials, the coated substrate of Bellman is considered to exhibit the properties recited in claim 19.
Considering claim 20, given the coated substrate is also formed of inorganic materials, the coated substrate of Bellman is considered to exhibit the properties recited in claim 20.
Considering claims 22 and 23, Bellman discloses that the substrate may be PET or PMMA (id. ¶ 0079).
Considering claims 24 and 25, Bellman discloses that individual layers constituting the optical coating may be manufactured using a sol-gel method (id. ¶ 0048).  Official notice is taken that usage of hydrolysable metal alkoxide precursors in forming a sol-gel is so well-known that person having ordinary skill in the art would understand that the mentioning of sol-gel would suggest the usage of metal alkoxide.
Considering claim 27, Bellman discloses that the coated substrate exhibits visible photopic reflectance of about 1% or less (id. ¶ 0109).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 21, 26, and 28 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2017/0307790 A1 (“Bellman”), as applied to claim 15 above.
Considering claim 16, Bellman discloses that the individual thickness of each high and low refractive index layers can adjusted (Bellman ¶ 0075).  As such, the claimed ratio of thickness is considered to be obvious.
Considering claims 17 and 18, as discussed above, the second low refractive index layer 130A above the scratch-resistant layer 150 is deemed to be an adhesion layer, and this layer could be made of silica (id. ¶ 0069), which is known to have refractive index ~1.45.  The claimed values of thicknesses for each of the layers flow naturally from the disclosure of ¶ 0075 of the reference (stating that each layer can have a respective thickness ranging from 2-200 nm). 
Considering claim 21, Bellman discloses ant an optional easy-to-clean (ETC) coating may be formed on top of the stack of alternating high and low refractive index layers, wherein the ETC coating has thickness of 5 to 50 nm and can be made according to the process described in U.S. 2014/0113083 A1 (“Lee”), which is incorporated by reference into Bellman (id. ¶ 0073).  Specifically, the ETC disclosed in Lee is made using fluorinated alkyl silanes, in particular 1H,1H,2H,2H-Perfluorodecyltrichlorosilane, a compound known to have a refractive index of ~1.35.  The thickness of the ETC coating and thickness as mentioned in ¶ 0075 of Bellman would overlap the claimed thickness.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claims 26 and 28, Bellman discloses the usage of SiO2 for the low refractive index layers and TiO2 for the high refractive index layers (id. ¶ 0069).



Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781